NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                             In re the Marriage of:

                         MELANIE BLYTHE HOPE,
                           Petitioner/Appellant,

                                        v.

                          JASON DOUGLAS HOPE,
                             Respondent/Appellee.

                           No. 1 CA-CV 19-0026 FC
                             FILED 3-19-2020


           Appeal from the Superior Court in Maricopa County
                          No. FC2011-093940
                The Honorable Joshua D. Rogers, Judge

                                  AFFIRMED


                                   COUNSEL

Melanie Blythe Hope, Los Lunas, NM
Petitioner/Appellant
                              HOPE v. HOPE
                            Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge David D. Weinzweig delivered the decision of the Court,
in which Judge Jennifer M. Perkins and Judge James B. Morse Jr. joined.


W E I N Z W E I G, Judge:

¶1           Melanie Blythe Hope (“Mother”) appeals the superior court’s
modification of custody over three minor children. We affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2            Mother and Jason Douglas Hope (“Father”) divorced in 2011.
The final decree of June 2011 recognized the parents would share joint
custody, but their three minor children would reside with Mother as the
primary caretaker. Just weeks later, Mother fled to Mexico with the
children in violation of the decree. The court found Mother violated the
decree and ordered her to return the children to Arizona. The court then
modified the decree, ordering that joint custody would continue, but the
children would live primarily with Father and Father would have sole legal
decision-making authority. The court also ordered that “[b]oth parents
shall be required to exercise any and all parenting time in Maricopa County,
Arizona.”

¶3           The children have since lived with Father in Maricopa
County. Mother lived in Mexico from 2011 to 2017 and relocated to New
Mexico in 2017. She has not seen the children since June 2013 and their last
conversation was in August 2016.

¶4             Father petitioned to modify the agreement in January 2018
and suspend Mother’s parenting time until a “therapist recommends the
children are ready” to reconstruct their relationship with Mother. Mother
filed no response. She did, however, seek sanctions against Father for
allegedly violating the decree. After a hearing and argument, the court
modified the decree to eliminate Mother’s parenting time, finding that
Mother “would endanger” the children’s well-being with “continuing
contact” because they “have not had any physical contact with Mother for
five [] years.” Even so, the court appointed a therapeutic interventionist to
formulate a “long-term plan” for Mother to reunify with the children. The
court ordered that Mother bear the full expense of an interventionist



                                     2
                              HOPE v. HOPE
                            Decision of the Court

because her “decisions to voluntarily waive her parenting time” for several
years “necessitated the involvement of a therapeutic interventionist.”

¶5            Mother timely appeals and we have jurisdiction pursuant to
Article 6, Section 9, of the Arizona Constitution and A.R.S. § 12-
120.21(A)(1).

                                DISCUSSION

¶6            Mother only argues the superior court erred by requiring her
to pay for a therapeutic interventionist. Although Father filed no
responsive brief, we consider the merits of this appeal in our discretion. See
Nydam v. Crawford, 181 Ariz. 101, 101 (App. 1994). We review for an abuse
of discretion. In re Marriage of Berger, 140 Ariz. 156, 167 (App. 1983).

¶7             Mother argues the costs of a therapeutic interventionist must
be allocated based on the financial circumstances of the parties under A.R.S
§ 25-406(B), but the therapeutic interventionist here was appointed under
A.R.S. § 25-405(B), which has no such requirement. Nor does Arizona Rule
of Family Law Procedure 95(a) limit the court’s discretion or inquiry to
financial circumstances. The court held multiple hearings and determined
that Mother should cover the cost of a therapeutic interventionist because
her long absence caused the expense. The record supports this decision and
we find no abuse of discretion.

                                CONCLUSION

¶8            We affirm.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         3